TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00587-CR


NO. 03-99-00017-CR







Frank McMarion, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NOS. 0975110 & 0974864, HONORABLE TOM BLACKWELL, JUDGE PRESIDING






PER CURIAM

Before a jury, appellant Frank McMarion pleaded guilty to aggravated robbery and
not guilty to aggravated assault on a public servant.  See Tex. Penal Code Ann. §§ 22.02, 29.03
(West 1994).  The jury returned verdicts of guilty in both causes, and assessed punishment at
imprisonment for sixty years for the robbery and at imprisonment for life for the assault.

Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction in Travis County cause number 0974864 is modified
to reflect a plea of guilty.  As modified, the judgment is affirmed.  The judgment of conviction
in Travis County cause number 0975110 is also affirmed. 


Before Justices Jones, B. A. Smith and Yeakel

Affirmed:   No. 03-98-00587-CR

Modified and, as Modified, Affirmed:   No. 03-99-00017-CR

Filed:   July 29, 1999

Do Not Publish